Exhibit 10.2

 

Indemnification Agreement

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of December 1, 2010,
is by and between Tropicana Entertainment, Inc., a Delaware corporation
(“Parent”), and Delta Investments & Development, LLC, a Nevada limited liability
company (“Purchaser”).

 

Background

 

A.                                   Purchaser is a party to that certain Asset
Purchase Agreement (the “APA”), dated December 1, 2010, by and between Purchaser
and Columbia Properties Vicksburg, LLC, a Mississippi limited liability company
(“Seller”), a subsidiary of Parent.

 

B.                                     In order to induce Purchaser to enter
into the APA, Parent has agreed to indemnify Purchaser upon the occurrence of
certain events, subject to the terms and conditions of this Agreement.

 

Accordingly, the parties agree as follows:

 

1.                                       Indemnification.  Notwithstanding any
provision to the contrary in the APA, from and after the Closing, Parent shall
indemnify, save and hold the Purchaser Indemnified Parties harmless from and
against any and all Damages paid or incurred, in connection with, arising out of
or resulting from the following (the “Indemnified Damages”):

 

a.                                       Environmental Matters.

 

i.                  Any Liabilities arising out of or relating to the Seller’s
non-compliance with any Environmental Law on or prior to the Closing Date;

 

ii.               Any Liabilities arising out of or relating to any “hazardous
substance,” as such term is defined under the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended,
or other contaminants (including, but not limited to, mold and/or mold spores)
that were present on any of the Purchased Assets at any time on or prior to the
Closing Date;

 

iii.            The breach of any warranty or the inaccuracy of any
representation of Seller contained or referred to in Section 5.11 of the APA;

 

iv.           The Seller’s failure to properly repair the roof damage set forth
in Schedule 10.1(c) of the APA or to properly remediate those rooms containing
mold set forth on Schedule 10.1(c) of the APA;

 

b.                                      WARN Act.  Any Liability under the WARN
Act or any similar state or local Law that may result from an Employment Loss,
as defined by 29 U.S.C. § 2101(a)(6), caused by any action of Seller on or prior
to the Closing Date; or

 

c.                                       Pre-Closing Liabilities.  Any Liability
arising out of or resulting from the ownership, operation or control of the
Casino Business or the Purchased Assets on or prior to the Closing Date.

 

1

--------------------------------------------------------------------------------


 

2.                                       Limitations.

 

a.                                       Maximum Amount.  Parent shall not be
required to indemnify a Purchaser Indemnified Party for any amounts exceeding,
in the aggregate, One Million Five Hundred Thousand Dollars ($1,500,000) (the
“Aggregate Indemnity Amount”).

 

b.                                      During the Indemnity Term, the Aggregate
Indemnity Amount shall be reduced dollar for dollar for any amounts paid by
either the Seller or the Parent towards Indemnified Damages or otherwise under
the APA and this Agreement.

 

c.                                       Time Limitation.  Parent will have no
liability (for indemnification or otherwise) with respect to its indemnification
obligations set forth in Section 1(a) above unless Purchaser notifies Parent of
a claim on or before the first anniversary of the Closing Date (the “Indemnity
Term”).

 

3.                                       Miscellaneous.

 

a.                                       Definitions.  Capitalized terms have
the meanings assigned to them in this Agreement.  Other capitalized terms that
are undefined in this Agreement shall have the meanings assigned to them in the
APA.

 

b.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
Mississippi applicable to contracts made and performed in such State.

 

c.                                       Submission to Jurisdiction; Consent to
Service of Process.  Parent and Purchaser unconditionally and irrevocably submit
to the exclusive jurisdiction of any state or federal court located in the State
of Mississippi and any appellate court from any thereof, for the resolution of
any such claim or dispute.  Parent and Purchaser hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute,
waiving thereby their right to any other jurisdiction to which they may be
entitled to by reason of their present of future domiciles or otherwise.  Parent
and Purchaser each agree that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Parent and Purchaser each hereby consent to process being served by the
other party in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 3(d).

 

d.                                      Notices.  All notices and other
communications under this Agreement shall be in writing and shall be deemed
given (a) when delivered personally by hand (with written confirmation of
receipt); (b) when sent by facsimile (with written confirmation of
transmission); or (c) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):

 

i.                                          If to Parent:

 

2

--------------------------------------------------------------------------------


 

Tropicana Entertainment Inc.

3930 Howard Hughes Parkway, Fourth Floor

Las Vegas, NV 89169

Attn:  Legal Dept.

Telephone: 702- 589-3888

Facsimile:  702-589-3889

 

With a copy (which copy will not constitute notice) to:

 

Balch & Bingham LLP

401 East Capitol Street, Suite 200

Jackson, MS 39201

Attn: Matthew McLaughlin, Esquire

Telephone: 601-965-8162

Facsimile: 866-811-7321

 

 

ii.                                       If to Purchaser:

 

Delta Investments & Development, LLC

2520 St. Rose Parkway, Suite 212

Henderson, NV 89074

Attn:  J. Michael Caldwell

Telephone: 864-422-2396

Facsimile:  864-422-2328

 

With a copy (which copy will not constitute notice) to:

 

Nelson Mullins Riley & Scarborough, LLP

104 S. Main Street, Suite 900

Greenville, SC 29601

Attn:  John M. Campbell, Jr., Esquire

Telephone:  864-250-2234

Facsimile: 864-250-2388

 

e.                                       Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms or provisions of this Agreement
will nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to Parent or Purchaser.

 

f.                                         Headings.  The division of this
Agreement into Sections and subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.  All references to any Section are to the
corresponding Section of this Agreement unless otherwise specified.

 

g.                                      Binding Effect; Assignment.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
Person or entity not a party to this Agreement.  No assignment of this Agreement
or of any rights or obligations hereunder may be made by the Parent or Purchaser
(by

 

3

--------------------------------------------------------------------------------


 

operation of law or otherwise) without the prior written consent of the other
party.  Any attempted assignment without the required consent shall be void.

 

h.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute on and the same agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Indemnification Agreement to be
executed by their respective officers, as of the date first written above.

 

 

Purchaser

 

 

 

Delta Investments & Development, LLC, a Nevada
limited liability company

 

 

 

By:

/s/ J. MICHAEL CALDWELL

 

Name:

J. Michael Caldwell

 

Title:

Member

 

:

 

 

 

Parent

 

 

 

Tropicana Entertainment, Inc., a Delaware corporation

 

 

 

By:

/S/ LANCE J. MILLAGE

 

Name:

Lance J. Millage

 

Title:

SVP — Finance & Treasurer

 

:

 

 

5

--------------------------------------------------------------------------------